993 So.2d 576 (2008)
Bennett K. TRESSLER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3563.
District Court of Appeal of Florida, First District.
October 22, 2008.
Bennett K. Tressler, pro se, Appellant.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
REVERSED and REMANDED for an in camera inspection of the State Attorney's case file under Weeks v. Golden, 764 So.2d 633 (Fla. 1st DCA 2000).
WOLF, DAVIS, and ROBERTS, JJ., concur.